DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
The Election of Species requirement of 3/10/2020 is hereby withdrawn. Claims 12-19 are pending and under consideration.

It is noted that claim 12 now incorporates –(CH2)dNH- as a linking group of Formula I which is supported by the originally filed drawings, for example in figure 2, AMP-008, -009, -010, and AMP-011.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The instant claims are granted priority to the earlier filing date of  62/287,221 under 35 U.S.C. 119(e)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) Claim 13 requires the bioconjugate of formula 2, wherein, as drawn, the tocopherol moiety, human beta defensin derivative, benzamide riboside derivative, cycloheximide derivative, hispolone derivative or AIF1 flavoprotein derivative is attached to a somatostatin receptor binding agent, a folate receptor binding agent, cathepsin B binding agent, MMP-2 binding agent, GRP binding agent, estrogen receptor binding agent or a benzodiazepine binding agent without the use of a linker or spacer.  The specification describes formula 2:

wherein A may be a small molecule such as, but is not limited to α-tocopherol succinate (1), benzamide riboside (2), bortezomib (3), cycloheximide (4), or hispolone (5) [8-11]; or a macromolecule such as, but not limited to TRAIL [12], or AIF1 Flavoprotein [13]). L may optionally contain acid enzymatically cleavable polypeptide sequences. T is selected from the group comprising somatostatin receptor binding agents, folate receptor binding agents, cathepsin B binding agents, matrix metalloprotein-2 (MMP-2) binding agents, GRP receptors, estrogen receptors, epidermal growth factor receptors (EGFR), and benzodiazepine.

	It appears that the direct line between A and T does not negate the use of a linker, L, since the specification is providing suggestions for “L” under formula 2.  
	Thus it is unclear what structures can meet the limitations of formula 2 in claim 13 because the bond between A and T appears not to exclude the use of a linker between A and T.
(B)A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claims 15-18 recite the broad recitation cathepsin binding agent, and the claims also recites valine-citrulline which is the narrower statement of the range/limitation;
claim 19 recites the broad recitation somatostatin receptor binding agent, and the claim also recites octreotide which is the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 13 requires the bioconjugate of formula 2, wherein, as drawn, the tocopherol moiety, human beta defensin derivative, benzamide riboside derivative, cycloheximide derivative, hispolone derivative or AIF1 flavoprotein derivative is directly attached to a somatostatin receptor binding agent, a folate receptor binding agent, cathepsin B binding agent, MMP-2 binding agent, GRP binding agent, estrogen receptor binding agent or a benzodiazepine binding agent without the use of a linker or spacer.  The specification describes formula 2, 

wherein A may be a small molecule such as, but is not limited to α-tocopherol succinate (1), benzamide riboside (2), bortezomib (3), cycloheximide (4), or hispolone (5) [8-11]; or a macromolecule such as, but not limited to TRAIL [12], or AIF1 Flavoprotein [13]). L may optionally contain acid enzymatically cleavable polypeptide sequences. T is selected from the group comprising somatostatin receptor binding agents, folate receptor binding agents, cathepsin B binding agents, matrix metalloprotein-2 (MMP-2) binding agents, GRP receptors, estrogen receptors, epidermal growth factor receptors (EGFR), and benzodiazepine.

	It appears that the direct line between A and T does not negate the use of a linker, L, since the specification is providing suggestions for “L” under formula 2.  It appears that formula 2 may reflect the limited instance wherein “A” is attached to the targeting agent which is a enzymatically cleavable peptide, such as Valine-Citrulline which is a substrate of cathepsin B, or potentially MMP2 substrates are peptides.  However, this does not provide for the broader genus of binding agents of  somatostatin receptor, a folate receptor, cathepsin B, MMP-2, GRP receptor, estrogen receptor or a benzodiazepine receptor binding agent which are not enzymatically degradable peptides.  Without further teachings or guidance in the specification, one of skill in the art would be subject to undue experimentation in order to make the formula 2 structure with tocopherol moiety, human beta defensin derivative, benzamide riboside derivative, cycloheximide derivative, hispolone derivative or AIF1 flavoprotein derivative attached directly to estradiol, for example, without the use of a linker.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13  rejected under 35 U.S.C. 103 as being unpatentable over Rahul et al (U.S 2003/0220313) in view of Ethirajan et al (Chemical Society Review, 2011, Vol. 40, pp. 340-362), Oleinick et al (Photochem Photobiol Sci, 2002, Vol. 1, pp. 1-21) and Susin et al (Nature, 1999, Vol. 397, pp. 441-446). .
Rahul et al teach that a ligand can act as a delivery vehicle when  chemically coupled to a toxin to target the toxin to the cognate nuclear receptor as the delivery address, wherein the nuclear receptor is expressed in malignant cells. Rahul et al teach that this would result in the selective delivery of the conjugate and the toxin to cancer cells (paragraph [0045]).  Rahul et al teach that malignant cells often over-express the cognate nuclear receptors for steroid hormones allowing the ligand portion of the above-mentioned conjugate to localize into the nucleus of the tumor cell due to the strong and high-affinity interaction between the ligand and its cognate nuclear receptor (paragraph [0046]).  Rahul et al teach that the nuclear estrogen receptor (ER) is of particular interest in relation to cancer therapy since it is expressed in many breast, ovarian and endometrial cancer cells and that Estradiol (estrogen) is the female sex hormone that interacts specifically with the nuclear ER (paragraph [0047]).  Rahul et al teach a porphyrin as a delivered  PDT toxin which is activated to a cytotoxic state by light after sufficient accumulation in the tumor (paragraph [0045]). Rahul et al teach the linking of the porphyrin to estradiol by the linker -NH(CH2)3CO- (Figure 2, “Compound A”), and the linker -HN(CH2)3- (Figure 1, “ECC-1” and “ECC-2”).  Rahul et al do not teach linking of AIF1 flavoprotein derivative to the estradiol.
Oleinick et al teach that PDT is a strong apoptosis inducer (page 1, first column, lines 8-9).
Ethirajan et al teach that a critical parameter for the efficacy of PDT is the depth of light penetration (page 343, first column, lines 1-3 of the second paragraph under the heading “C.3”).  Ethirajan et al teach that light with a wavelength of about 800 nm is capable of the deepest tissue penetration, but that the depth of penetration is actually from 3 to 8 mm for light in the range of 640-800 nm (page 343, first column, lines 7-9 and 12-14 of the second paragraph under the heading “C.3”).  Thus, one of skill in the art would reasonably conclude that PDT therapy was limited to tumors no more than 8 mm deep in tissue.
Susin et al teach the flavoprotein of AIF, wherein a 1-120 deletion mutant  induces loss of DNA, peripheral chromatin condensation and spontaneous binding to FAD when added to purified nuclei of Hela cells, thus having the characteristic of a flavoprotein (page 443, second column, line 6 to page 444, first column, line 8).    Susin et al teach the induction of hallmarks of apoptosis when the 1-120 AIF mutant is microinjected into the cytoplasm of live cells (page 444, second column, lines 1-6 of the bottom paragraph).  Susin et al concludes that AIF is an apoptogenic mitochondrial intermembrane protein (page 45. First column, lines 1-2 of the second full paragraph).
It would have been prima facie obvious at the time prior to the effective filing date to substitute the 1-120 deletion mutant of AIF for the porphyrin in the estradiol conjugates of Rahul et al.  One of skill in the art would have been motivated to do so because Oleinick et al teach that the result of the PDT is apoptosis induction; Ethirajan et al teach that tumor depth is a critical parameter for PDT efficacy since PDT is limited to targets between 3-8 nm deep and Susin et al teach the 1-120 AIF deletion mutant causing apoptosis when microinjected into the cytoplasm of cells.  One of skill in the art would understand that the deletion mutant would be favored over the full length recombinant protein because it is easier to produce and purify a shorter amino acid sequence.  Further one of skill in the art would be motivated to provide a different apoptogen from that of a light activated porphyrin in order to not be limited to tumors at a certain depth.  
The combined teachings of Kascakova et al, Ethirajan et al, Oleinick et al, McLennan et al) and the abstract of Jayaram et al  also render obvious Formula 2 of claim 13, to the extent that Formula 2 permits linkers between A and T as described by the specification.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kascakova et al (PLoS One, 2014, Vol. 9, e104448) in view of Ethirajan et al (Chemical Society Review, 2011, Vol. 40, pp. 340-362), Oleinick et al (Photochem Photobiol Sci, 2002, Vol. 1, pp. 1-21), McLennan et al (Cardiovascular and Interventional Radiology, 2012, Vol.35, pp. 645-652) and the abstract of Jayaram et al (Current Medicinal chemistry, 2002, Vol. 9, pp. 787-792) as evidenced by Ryser and Shen (PNAS, 1978, Vol. 75, pp. 3867-3870).
Kascakova et al teach conjugates of octreotide with chlorin e6  for PDT therapy, wherein the conjugates comprise a tri-lysine linker, “K3” (page 3, figure 1c and 1d).  The octreotide meets the limitations a somatostatin receptor binding agent of the instant “T”.  The K3 linker meets the limitations of –(AA)n- wherein AA is a polypeptide chain and n is 3.  Kascakova et al teach that conjugate 1 (Ce6-K3-[Tyr3]-octreotide, Figure 1C) enhanced uptake of the chlorin by a factor of 2 in tumor cells and neovascular endothelial cells expressing neuropeptide somatostatin receptor (page 1, lines 5-7 of the abstract).  Kascakova et al teach that the somatostatin receptor represent an attractive option  for tumor targeting because the receptor are expressed in a large number of human cancers, the receptor density is high and the distribution is usually homogenous (page 2, first column, lines 11-15).  
Kascakova et al does not teach that the octreotide is conjugated through the K3 linker  to an A1F1 flavoprotein derivative. 
Oleinick et al teach that PDT is a strong apoptosis inducer (page 1, first column, lines 8-9).
Ethirajan et al teach that a critical parameter for the efficacy of PDT is the depth of light penetration (page 343, first column, lines 1-3 of the second paragraph under the heading “C.3”).  Ethirajan et al teach that light with a wavelength of about 800 nm is capable of the deepest tissue penetration, but that the depth of penetration is actually from 3 to 8 mm for light in the range of 640-800 nm (page 343, first column, lines 7-9 and 12-14 of the second paragraph under the heading “C.3”).  Thus, one of skill in the art would reasonably conclude that PDT therapy was limited to tumors no more than 8 mm deep in tissue.
McLennan et al teach that benzamide riboside induces tumor apoptosis in multiple cell lines and animals (lines 1-2 under abstract).
The abstract of Jayaram et al teaches that benzamide riboside (BR) shows  skeletal muscle  toxicity, hepatotoxicity and myelosuppression in preclinical studies, and the skeletal muscle toxicity  may represent dose-limiting toxicity (abstract).  The abstract of Jayaram et al teaches that because myelosuppression was observed preclinically, it is of concern for potential human treatments, because myelosuppression is the most common chemotherapy related side-effect in humans (abstract). 
It would have been prima facie obvious at the time prior to the effective filing date to substitute benzamide riboside for the chlorin e6 in conjugate 1 of Kascakova et al.  One of skill in the art would have been motivated to do so by the teachings of Oleinick et al that the result of the PDT is apoptosis induction; and  Ethirajan et al teach that tumor depth is a critical parameter for PDT efficacy since PDT is limited to targets between 3-8 nm deep.  One of skill in the art would understand that the efficacy of PDT therapy is thus limited to anatomical locations 3-8 nm deep and that not all tumors are 3-8 nm deep.  One of skill in the art would be motivated to exchange the chlorin e6 moiety for benzamide riboside in conjugate 1 of Kascakova et al in order to provide the apoptosis-inducing effect of the PDT without limitation as to the anatomical location of the tumor.  One of skill in the art would also be motivated to provide the benzamide riboside as a conjugate rather than as a free compound in order to target the toxicity of the BR to somatostatin receptor expressing tumor cells and thus lessen or avoid the side effects of myelosuppression associated with BR administration  in the preclinical study which would also be expected when free rather than targeted BR would be administered to a human. 
The combined teachings of Kascakova et al, Ethirajan et al, Oleinick et al, McLennan et al) and the abstract of Jayaram et al  also render obvious Formula 2 of claim 13, to the extent that Formula 2 permits an enzymatically cleavable peptide sequence as a linker and Kascakova et al teach tri-lysine linker as evidenced by Ryser and Shen who provide evidence that poly-lysine is very sensitive to trypsin and several other proteolytic enzymes and it can be expected that lysosomal enzymes can degrade the conjugate to free lysine and pharmacologically active products capable of diffusing out of lysosomes (pages 3869-3870, bridging sentence).  Thus the tri-lysine linker of the conjugate rendered obvious by the combination of references meets the limitation of an enzymatically cleavable peptide sequence as a linker which is taught by the specification to be encompassed by formula 2  of claim 13.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Low (Journal of Controlled Release, 1998, Vol. 53, pp. 39-48) in view of Kratz (U.S. 2010/0111866), Leamon et al (The Journal of Biological Chemistry, 1993, Vol. 268, pp. 24847-24854), the abstract of Wu et al (Progress in Physiology, 2014, Vol. 45, No. 1, pp. 45-48), Hsiao et al (Agriculture and Food Chemistry, 2013, Vol. 61, pp. 10063-10073) and Lynn et al (Blood, 2015, Vol. 125, pp. 3466-3476).
Wang and Low teach folate targeting of antineoplastic drugs to cancer cells (title).  Wang and Low teach that the direct conjugation of a desired drug molecule to folic acid provides high tumor cell specificity because folate receptors are generally overexpressed on human cancer cells (page 39, second column, lines 5-8), and that conjugation to folic acid allows for the transport into the cell by receptor-mediated endocytosis, allowing by-pass of the normal permeability barriers that limit drug entry into the cell (page 39, second column, lines 8-15).  Wang and Low teach that folate conjugates are not rapidly degraded following internalization (page 41, section 5)
Wang and Low do not teach the conjugation of folic acid to an apoptogenic compound via an enzymatically cleavable linker.
Kratz et al teach a construct comprising a pharmaceutically active compound, a receptor binding moiety, a cleavable linker and a protein-binding moiety (claim 1 of ‘866).  Kratz et al teach that the receptor binding moiety comprises a folic acid derivative (claim 5).  Kratz et al teach  that the pharmaceutically active compound is selected from a group including an apoptosis modulator (claim 2).  Kratz et al teach that the cleavable linker can be cleaved  enzymatically (claim 6).  Kratz et al teach that the cleavable linker of the invention may contain at least one peptide bond which preferably lies within a cleavable peptide sequence of a protease (paragraph [0019]).  Kratz et al teach apoptosis modulators include apoptin (paragraph [0039]).  One of skill in the art would conclude that the apoptosis modulators listed in paragraph [0039], with the exception of survivin, are inducers of apoptosis, for example see the abstract of Wu et al (Progress in Physiology, 2014, Vol. 45, No. 1, pp. 45-48).
Leamon et al teach folate conjugated to P. exotoxin  induces cytotoxicity to tumor cells when the conjugate comprised domain II, amino acids 253-364, for translocation of the protein out of the ER-like compartment and into the cytosol (title, page 24847, second column, lines 4-7 of the last paragraph; page 24848, first column, lines 9-22).  Leamon et al teach that malignant cells expressing low quantities of folate receptors can be selectively killed  within a heterogenous population using the translocatable folate-toxin conjugates suggests that the exploitation of folate receptor (FBP) endocytosis for targeted killing of cancer cells  (page 24854, first column, lines 6-11).
Lynn et al teach the targeting of folate receptor beta on AML blasts with a CAR-T cells (Title).  Lynn et al teach that folate receptor beta is primarily found on myeloid-lineage hematopoietic cells and is commonly  upregulated in the setting of malignancy (page 3466, second column, lines 4-6).  Lynn et al teach that folate receptor beta is expressed on 70% of primary AML patient tumors  and that the expression of folate receptor beta on leukemia blasts can be enhanced by ATRA (page 3466, second column, lines 11-14).  Lynn et al conclude that given the presence of folate receptor beta in AML, its limited expression  normal tissues and its inducibility  by clinically approved ATRA, the folate receptor beta is an attractive candidate for targeting in AML (page 3466, second column, lines 18-22).   
Hsiao et al teach that hispolon induces apoptosis in acute myeloid leukemia cells in inhibits AML in a xenograft model in vivo (title).  
It would have been prima facie obvious at the time prior to the effective filing date to make a construct wherein  hispolon was attached to folic acid through a enzymatically cleavable polypeptide chain which included  the domain II, amino acids 253-364 for translocation of hispolone from out of the ER-like compartment and into the cytosol.  One of skill in the art would have been motivated to select  an agent which induces apoptosis because Kratz et al teach conjugates between folic acid and an apoptosis modulator, and further teaches that the modulators include apoptosis inducers.  One of skill in the art would have been motivated to select hispolone as the apoptosis modulator because Hsiao et al teach that hispolon induces apoptosis in acute myeloid leukemia cells in vitro and inhibts AML in vivo.  One of skill in the art would have been motivated to select a folic acid derivative as a targeting agent for hispolone because Lynn et al teach 
the targeting of folate receptor beta on AML blasts with a CAR-T cells;   Lynn et al teach 	the presence of folate receptor beta being  primarily on myeloid-lineage hematopoietic cells commonly  upregulated in the setting of malignancy;
the limited expression of folate receptor beta in normal tissues;
 the expression of folate receptor beta on 70% of primary AML patient tumors  and the enhancement of the expression on leukemia blasts; and  
the suggestion that the folate receptor beta is an attractive candidate for targeting in AML.
One of skill in the art would be motivated to include the domain II, amino acids 253-364, of P. Exotoxin for translocation of the hispolone out of the ER-like compartment and into the cytosol.  One of skill in the art would have been motivated to do so by the teachings of Wang and Low that conjugation to folic acid allows for the transport into the cell by receptor-mediated endocytosis, allowing by-pass of the normal permeability barriers that limit drug entry into the cell but that folate conjugates are not rapidly degraded following internalization in light of the further teachings of Leamon et al that malignant cells expressing low quantities of folate receptors can be selectively killed  within a heterogenous population using the translocatable folate-toxin conjugates in contrast to conjugates that did not incorporate the translocation domain and did not translocate into the cytosol.  One of skill in the art would understand that translocation out of an internal vesicular compartment would be necessary for hispolone to exert it apoptotic effect on the cell.

All other rejections and/or objections a set forth or maintained in the prior office action are withdrawn. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643